Citation Nr: 1146042	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  10-19 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased level of benefits under 38 U.S.C.A. § 1805 for a child born with spina bifida.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel



INTRODUCTION

The Veteran had active service from August 1967 to June 1975.  The appellant is the daughter of the Veteran.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Denver, Colorado.  

On her May 2010 substantive appeal, the appellant checked the box indicating that she desired a live videoconference hearing before a Veterans Law Judge.  

In a January 2011 letter, the Indianapolis RO informed the appellant that she had been scheduled for a videoconference hearing at their RO in February 2011.  The appellant did not report for the scheduled hearing and has not offered good cause for her failure to appear.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required on her part.  


REMAND

Applicable law and regulations provide that VA shall pay a monthly allowance, based upon the level of disability, to or for a person who VA has determined is an individual suffering from spina bifida whose biological mother or father is or was a Vietnam veteran.  38 U.S.C.A. § 1805(a); 38 C.F.R. § 3.814(a). 

In February 2009, the appellant filed a claim for increased benefits.  See 38 C.F.R. § 3.814(e).  The criteria for the maximum Level III benefits under 38 C.F.R. § 3.814(d)(1)(iii) are as follows: 

Level III.  The individual uses a wheelchair as his or her primary means of mobility in the community; or, has sensory or motor impairment of the upper extremities severe enough to prevent grasping a pen, feeding self, and performing self care; or, has an IQ of 69 or less; or, despite the use of medication or other means to control the effects of urinary bladder impairment, at least three times per week is unable to remain dry for three hours at a time during waking hours; or, despite bowel management techniques or other treatment to control the effects of bowel impairment, has fecal leakage severe or frequent enough to require wearing of absorbent materials at least four days a week; or, regularly requires manual evacuation or digital stimulation to empty the bowel; or, has a colostomy that requires wearing a bag.

The appellant maintains that her condition has worsened to the point that she meets the criteria for Level III benefits.  

In support of her claim, the appellant submitted a May 2009 letter from her private physician, S. G. M., M.D.  In his letter, Dr. M. indicated that the appellant was a patient of his and that she suffered from Spina bifida and Chiari I malformation, which was a neural tube defect related to Spina Bifida.  He also noted that she had been diagnosed with Tethered Cord Syndrome.  He stated that the signs and symptoms of these diseases were numerous and that she had suffered from many of them over time.  He reported that she suffered from difficulty in elimination with bladder areflexia and obstructive lower urinary tract symptoms and had most recently started suffering more with constipation and poor bowel emptying, even requiring manual evacuation at times.  He indicated that overall, she was seriously debilitated and unable to live a normal life.  

In her May 2010 substantive appeal, the appellant indicated that she suffered from a neurogenic bladder and noted that she was supposed to catheterize herself once a day.  She stated that her bowels were even worse and that she had no feeling or control over that area.  The appellant indicated that she had to take 10-15 laxatives every night and that this did not produce a bowel movement every morning.  She reported that when she did have to go, she used her hand, not to pick it out but to push/massage it because she did not have feeling in the anal area.  She stated that she could not pass air unless she was on the toilet.  The appellant noted having a bowel movement once a week.  She stated that when she was able to go for a 3-4 day stretch she would wake up because she had soiled herself.  She also noted having accidents during the day.  

Based upon the above, the appellant should be afforded a VA examination to determine if she currently meets the criteria necessary for benefits payable at level III.  

The Board further observes that while the May 2009 letter was received from Dr. M., there have been no recent treatment records obtained from him with regard to treatment of the appellant. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining proper authorization from the appellant, obtain copies of all treatment records of the appellant from Dr. S. G. M., 1411 South Green Street, Ste. 130, Brownsburg, IN, 46112, from January 2007 to the present.  



2.  Schedule the appellant for a VA examination to determine the current severity of her spina bifida residuals.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder and a copy of this remand must be made available to the examiner.  The examiner is to note the presence or absence of the following:  (1) The use of a wheelchair as the primary means of mobility in the community; (2) sensory or motor impairment of the upper extremities severe enough to prevent grasping a pen, feeding self, and performing self care; (3) an IQ of 69 or less; (4) despite the use of medication or other means to control the effects of urinary bladder impairment, at least three times per week is unable to remain dry for three hours at a time during waking hours; (5) despite bowel management techniques or other treatment to control the effects of bowel impairment, has fecal leakage severe or frequent enough to require wearing of absorbent materials at least four days a week; (6) regularly requires manual evacuation or digital stimulation to empty the bowel; (7) has a colostomy that requires wearing a bag.

Important for this case, the examiner must provide detailed information as it relates to the appellant's urinary and bowel problems, to include whether the appellant regularly requires manual evacuation or digital stimulation to empty the bowel.

Complete detailed rationale is required for each opinion that is rendered.  

3.  To help avoid future remand in this complex case, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998). 

4.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claim on appeal.  If the benefit sought remains denied, furnish the appellant and her representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


